Citation Nr: 0531335	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for low back disability has been received; 
and, if so, whether entitlement to service connection for 
that disability is established.

2.  Whether new and material evidence to reopen a claim for 
service connection for bilateral knee disability has been 
received; and, if so, whether entitlement to service 
connection for that disability is established.

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral ankle disability has been 
received.

4.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a head injury has been 
received.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1979 to 
July 1983.

In March 2000, the Board declined to reopen a claim for a 
bilateral knee disorder, and also denied service connection 
for a bilateral ankle disorder, for residuals of a back 
injury, and for residuals of a head injury.  In June 2000, 
the Board notified the appellant of the denial of his Request 
for Reconsideration of the Board's decision, and of his 
appellate rights.  The appellant did not appeal the Board's 
decision.  

This appeal arises from a September 2002 rating decision in 
which the RO reopened each claim for service connection, but 
denied each claim on the merits.  The appellant filed a 
timely Notice of Disagreement (NOD) in October 2002.  The RO 
provided the appellant a Decision Review Officer 
Decision/Statement of the Case (SOC) in January 2004, and the 
appellant perfected his appeal by filing a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) in March 2004.

In June 2003, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing has been associated with the file.

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen each claim.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
each previously denied claim has been received, the Board has 
characterized each claim as on the title page.  In January 
2004, the RO adjudicated the claims as petitions to reopen, 
and furnished the appellant with the legal criteria governing 
finality and petitions to reopen; hence, the appellant is not 
prejudiced by the Board's consideration of the claims as 
petitions to reopen. 

The Board's decision reopening two claims, and denying the 
remaining two petitions to reopen is set forth below.  The 
matters of service connection for low back disability and for 
bilateral knee disability, on the merits, are addressed in 
the remand following the order; these matters are being 
remanded to RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and adjudication action needed to fairly 
adjudicate the petitions to reopen the claims for service 
connection has been accomplished.

2.  In March 2000, the Board declined to reopen a claim for a 
bilateral knee disorder, and also denied service connection 
for a bilateral ankle disorder, for residuals of a back 
injury, and for residuals of a head injury.  In June 2000, 
the Board notified the appellant of the denial of his Request 
for Reconsideration of the Board's decision, and of his 
appellate rights.  The appellant did not appeal the Board's 
decision.  

3.  Pertinent to the claims for service connection for low 
back disability and for bilateral knee disability, medical 
evidence associated with the claims file since the Board's 
March 2000 denial is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate each claim, and 
raises a reasonable possibility of substantiating each claim.

4.  Pertinent to the claims for service connection for 
bilateral ankle disability and for residuals of a head 
injury, evidence associated with the claims file since the 
Board's March 2000 denial is either cumulative or redundant 
of evidence previously of record, or, if new, does not relate 
to unestablished facts necessary to substantiate either claim 
and does not raise a reasonable possibility of substantiating 
either claim.


CONCLUSIONS OF LAW

1.  The Board's March 2000 decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  As evidence received since the Board's March 2000 denial 
of the claims for service connection for a low back disorder 
and for a bilateral knee disorder is new and material, the 
criteria for reopening those claims are met.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004). 

3.  As evidence received since the Board's March 2000 denial 
of the claims for service connection for a bilateral ankle 
disorder and for residuals of a head injury is not new and 
material, the criteria for reopening those claims are not 
met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Given the Board's favorable disposition of the petitions to 
reopen the claims for service connection for low back 
disability and for bilateral knee disability, all 
notification and development action needed to render a fair 
decision on these aspects of the appeal has been 
accomplished.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, new and material 
evidence to reopen the claims for service connection for 
bilateral anile disability and for residuals of a head injury 
have not been received, it does not appear that the duty to 
assist provisions of the Act-to include arranging for 
medical examination and opinion-are applicable to these 
claims.  In any event, the Board has determined that all 
notification and development action needed to render a fair 
decision on these matters has been accomplished, as well.  

The RO's duty-to-assist letter in August 2002 informed 
appellant of the evidence required to substantiate claims for 
service connection, informed him of new and material evidence 
criteria for reopening previously denied claims, and provided 
a point of contact for assistance developing the claim and 
the appeal.  The subsequent rating decision and DRO 
decision/SOC provided updated information regarding the 
status of evidence received, evidence needed, and further 
appeals procedures.  After each, appellant was given the 
opportunity to respond.  Accordingly, the Board finds that 
appellant has received sufficient notice of the information 
and evidence needed to support the claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also notes that the August 2002 duty-to-assist 
letter fulfilled the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
advised the appellant about his rights in the VA claims 
process; and notified him that VA would assist him in 
obtaining pertinent evidence to support his claims if 
sufficient, pertinent information was provided, and, private 
medical records, if the appropriate authorization and consent 
forms were completed and returned.  The RO also advised the 
veteran that he could obtain pertinent medical records 
himself, and submit them to VA.  

Pertinent to VA's notice requirements, the Board points out 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, these four content-of-notice requirements 
have been met in the instant appeal.  While the RO did not 
explicitly request that the veteran furnish all evidence in 
his possession, the Board finds that the August 2002 letter, 
including an invitation for the veteran to obtain private 
medical records and furnish them to the RO, if desired, 
essentially put him on notice that he should furnish any 
pertinent evidence in his possession.  As such, the Board 
finds that, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the document 
substantially meeting all of the VCAA's notice requirements-
the August 2002 letter-was provided to the veteran before 
the rating action on appeal.  As the subsequently provided 
DRO decision/SOC augmented the information previously 
provided (to include actual citation to the legal authority 
governing claims to reopen) and identified and discussed the 
actual evidence considered in connection with the claims, the 
Board finds that the August 2002, pre-adjudication letter met 
Pelegrini's timing-of-the-notice requirement.  

The Board notes that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with any of the matters 
under consideration.   As indicated below, previously of 
record were the veteran's complete service records and 
treatment records from the VA Medical Centers (VAMCs) in 
Decatur and Dublin, Georgia.  In connection with the current 
appeal, the RO has obtained and associated with the claims 
file the more recent treatment records from the Dublin VAMC, 
to include a statement from his current treating physician.  
Furthermore, the transcript of the veteran's June 2005 Board 
hearing is of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
pertinent to any of the claims on appeal that has not been 
obtained.  Hence, the Board is aware of no circumstances in 
this matter that would put VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claims for service connection 
for bilateral ankle disability and for residuals of a head 
injury.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the petitions to reopen on appeal. 

II.  Analysis of Petitions to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2004).  

As indicated above, in a March 2000 decision, the Board 
declined to reopen a claim for a bilateral knee disorder, and 
also denied service connection for a bilateral ankle 
disorder, for residuals of a back injury, and for residuals 
of a head injury.  The evidence then of record included 
service medical records; reports of VA examination in 
December 1983 and July 1998; VA outpatient treatment records 
dated from September 1988 through September 1998; and a 
February 1992 VA hospitalization report.  In its decision, 
the Board found that there was no competent diagnosis for the 
claimed bilateral ankle disorder and for residuals of a head 
injury.  With respect to the petition to reopen the a claim 
for service connection for a bilateral knee disorder and the 
claim for service connection for residuals of a back injury, 
the Board found that there was no competent evidence of nexus 
between appellant's diagnosed degenerative changes of low 
back and knees and military service.  

The appellant filed an undated Request for Reconsideration of 
the March 2000 decision directly to the Board.  In a June 
2000 letter, the Board denied reconsideration and advised the 
appellant of the procedures to appeal to the Court.  As the 
appellant did not file an appeal to the Court, and no other 
exception to finality applies, the March 2000 decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

The appellant filed a document the RO accepted as a request 
to reopen the previously filed claims for service connection 
January 2002.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence associated with the claims file since 
the Board's March 2000 denial includes Dublin VAMC treatment 
records dated from January 2000 through January 2004, to 
include a March 2000 VAMC treatment note by Dr. A.R., the 
veteran's current treating physician, in which he states, "I 
presume the present complaints [polyarthralgia in low back, 
both knees, both ankles, and neck] might be related to his 
old injuries he sustained while in service".  

This evidence is new, in that is was not previously agency 
adjudicators, and is not cumulative or redundant of evidence 
previously of record.

The Board also finds that the newly received medical 
evidence-specifically, the notation by the veteran's 
treating physician-is material to the claims for service 
connection for low back and bilateral knee disabilities.  As 
indicated above, the record previously included diagnoses, 
primarily, of degenerative changes of the lumbar spine and 
the knees.  While Dr. A.R.'s notation suggests only a 
possible nexus between the veteran's low back and knee 
complaints (identified as polyarthralgia, or multiple joint 
pain) and in-service injuries, when this notation is 
considered in light of the prior diagnoses, the medical 
evidence, collectively, indicates the possibility of a 
medical relationship between disability underlying the low 
back and knee complaints and service.  As such, this evidence 
relates to an unestablished fact need to substantiate the 
claims, and, because it addresses nexus-an essential element 
of each claim-raises a reasonable possibility of 
substantiating the claims.  

Notwithstanding the above, none of the additional medical 
evidence received is material for purposes of reopening the 
claims for service connection for bilateral ankle disability 
or for residuals of a head injury.  While Dr. A.R. notes 
current ankle complaints, and indicates a possible nexus 
between those complaints and service, neither his notation, 
nor any of the treatment records, reflects a diagnosed ankle 
disability.  With the respect to the residuals of a head 
injury, it is unclear whether the reference to neck 
complaints was meant to indicate a head injury residual.  In 
any event, as with the ankles, there still is no medical 
evidence of any current disability constituting residuals of 
a head injury.  The Board notes that reference to pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259  
F.3d 1356 (Fed. Cir. 2001).  

The only other evidence received in support of the claims 
consists of assertions advanced by the appellant in written 
statements and during his June 2005 Board hearing.  These 
largely concern the circumstances under which appellant was 
injured in service, current manifestations, and current 
treatment, all of which is redundant of evidence that was 
previously before the Board.  The Board points out, however, 
that the claims for service connection for bilateral ankle 
disability and for residuals of a head injury turn on medical 
matters-specifically, current disability, and the medical 
relationship between each disability and service.  As a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Accordingly, where, as here, resolution of a matter on appeal 
turns on a medical matter, unsupported lay testimony, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for bilateral ankle disability and for residuals 
of a head injury has not been received, and the Board's March 
2000 denial of service connection remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen these finally disallowed 
claims, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

As new and material evidence to reopen a claim for service 
connection for low back disability has been received, the 
appeal is granted to that extent.

As new and material evidence to reopen a claim for service 
connection for bilateral knee disability has been received, 
the appeal is granted to that extent.

As new and material evidence to reopen a claim for service 
connection for bilateral ankle disorder has not been 
received, the appeal as to that matter is denied.

As new and material evidence to reopen a claim for service 
connection for residuals of a head injury, the appeal as to 
that matter is denied.


REMAND

In view of the Board's determination that the claims for 
service connection for a low back disability and for 
bilateral knee disability are reopened, these issues must be 
reviewed on a de novo basis.  The Board also finds that 
additional RO action on the claims remaining on appeal is 
warranted.

Evidence of record shows that appellant had treatment in 
service for back trauma and for bilateral knee trauma, and 
post-service diagnoses of lumbar spine disability (including 
levoscoliosis and degenerative joint disease) and bilateral 
knee disability (including degenerative joint disease).  New 
evidence in the form of a March 2000 VAMC treatment note by 
Dr. A.R. stated a medical opinion that appellant's bilateral 
knee pain and back pain might be related to his old injuries 
that appellant sustained while in service.  While Dr. A.R.'s 
medical opinion was sufficient to reopen the claims for 
service connection, the Board notes that the grant of service 
connection is not to be made on resort to mere speculation.  
See 38 C.F.R. § 3.102 (2004).  See also Bostain, 11 Vet. App. 
at 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As the 
current medical evidence is insufficient to decide either 
claim, the Board finds that a more definitive medical opinion 
directly addressing the relationship, if any, between each 
diagnosed low back and knee disability and service, to 
include complaints noted therein, is needed to resolve each 
merits claim.  See 38 U.S.C.A. § 5103A.  

Therefore, the RO should arrange for the appellant to undergo 
VA medical examination at an appropriate VA medical facility.  
The appellant is hereby notified that failure to report to 
any such scheduled examination, without good cause, will 
result in denial of the reopened claims for service 
connection for low back and for bilateral knee disabilities.  
See 38 C.F.R. § 3.655(b) (2004).   Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent medical facility.

Prior to arranging for the appellant to undergo VA medical 
examination, the RO should obtain and associate with the file 
all outstanding VA medical records.  The file currently 
contains outpatient treatment records from the Dublin VAMC 
through the end of January 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
RO must obtain all outstanding pertinent medical records from 
the Dublin VAMC, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2005) as regards requests for records 
from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also provide the appellant with another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also Veterans Benefit Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5105(b)(3) (amending the relevant statute to 
clarify that VA may make a decision on a claim before 
expiration of the one-year notice period).  The RO's notice 
letter should also invite appellant to submit all evidence in 
his possession.  After providing the appropriate notice, RO 
should attempt to obtain any additional evidence for which 
appellant provides sufficient information and necessary 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, the identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to the 
actions required above, RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the matters remaining on 
appeal.

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following actions:

1.  RO should obtain from the Dublin 
VAMC all outstanding records of 
treatment and/or evaluation of the 
appellant's low back and knees, from 
February 2004 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that appellant provide 
sufficient information, and if 
necessary authorization, to enable the 
RO to obtain any additional pertinent 
evidence not currently of record that 
pertains to claims for service 
connection for low back disability and 
bilateral knee disability.  The RO's 
letter should invite the appellant to 
furnish all evidence in his possession, 
and identify what evidence is 
ultimately the appellant's 
responsibility to obtain.  The RO's 
letter should clearly explain to 
appellant that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

4. After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the appellant 
to undergo orthopedic examination of 
the knee and lumbar spine, by a 
physician, at an appropriate VA 
facility.  The entire claims file must 
be made available to the physician 
designated to examine the appellant, 
and the examination report should 
include discussion of appellant's 
documented medical history and his 
assertions.  All appropriate tests and 
studies, to include X-rays, should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and 
all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.

The physician should specifically 
identify all disability(ies) affecting 
the low back and each knee.  With 
respect to each such diagnosed 
disability, the physician should 
provide an opinion as whether it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the disability is medically related to 
the appellant's active military 
service, to include back or knee 
complaints noted in his service medical 
records.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.
 
5.  If appellant fails to report to the 
scheduled examination, RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to 
appellant by the appropriate VA medical 
facility.

6.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should adjudicate the 
appellant's claims for service 
connection for low back and bilateral 
knee disabilities.  If the appellant 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate, in adjudicating each 
claim.  Otherwise, the RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority.

8.  If any benefits sought on appeal 
are not granted, the RO should furnish 
to the appellant and his representative 
an appropriate supplemental SOC, to 
include citation to and discussion of 
all additional legal authority 
considered, and clear reasons and bases 
for all determinations, and afford them 
a reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


